
	

113 HR 597 IH: Commission on Americans Living Abroad Act
U.S. House of Representatives
2013-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 597
		IN THE HOUSE OF REPRESENTATIVES
		
			February 8, 2013
			Mrs. Carolyn B. Maloney of New
			 York (for herself and Mr.
			 Honda) introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform, and in addition to the Committees on
			 Financial Services,
			 Ways and Means,
			 the Judiciary,
			 House Administration,
			 Energy and Commerce, and
			 Education and the
			 Workforce, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To establish a commission to study how Federal laws and
		  policies affect United States citizens living in foreign
		  countries.
	
	
		1.Short titleThis Act may be cited as the
			 Commission on Americans Living Abroad
			 Act.
		2.EstablishmentThere is established a commission to be
			 known as the Commission on Americans Living Abroad (in this Act
			 referred to as the Commission).
		3.Membership
			(a)Number and
			 appointmentThe Commission
			 shall be composed of 15 members appointed by the President, of whom—
				(1)two members shall
			 be appointed from among individuals recommended by the Speaker of the House of
			 Representatives;
				(2)two members shall be appointed from among
			 individuals recommended by the majority leader of the House of
			 Representatives;
				(3)two members shall be appointed from among
			 individuals recommended by the minority leader of the House of
			 Representatives;
				(4)two members shall be appointed from among
			 individuals recommended by the majority leader of the Senate;
				(5)two members shall be appointed from among
			 individuals recommended by the minority leader of the Senate; and
				(6)two members shall be appointed from among
			 individuals recommended by the President pro tempore of the Senate.
				(b)Qualifications
				(1)Limit on
			 officers or employees of the United StatesNot more than 10 members shall be officers
			 or employees of the United States.
				(2)Political party
			 affiliationNot more than 8 members of the Commission may be of
			 the same political party.
				(3)Expertise
					(A)Officers or
			 Employees of the United StatesMembers of the Commission who are
			 officers or employees of the United States shall be appointed from among
			 individuals whose employment is directly related to the matters to be studied
			 by the Commission under section 4(a)(2).
					(B)Other
			 membersMembers of the Commission who are not officers or
			 employees of the United States shall be appointed from among individuals
			 who—
						(i)have lived in a
			 foreign country for not less than one year;
						(ii)are members of
			 organizations that represent United States citizens living in foreign
			 countries; or
						(iii)have other
			 experience that is relevant to the matters to be studied by the Commission
			 under section 4(a)(2).
						(c)Period of
			 Appointment; vacanciesMembers shall be appointed for the life of
			 the Commission. Any vacancy in the Commission shall be filled in the same
			 manner in which the original appointment was made. Any vacancy in the
			 Commission shall not affect its powers.
			(d)First
			 MeetingNot later than 60
			 days after the date on which all members of the Commission have been appointed,
			 the Commission shall hold its first meeting.
			(e)MeetingsThe
			 Commission shall meet at the call of the Chairperson.
			(f)QuorumA
			 majority of the members of the Commission shall constitute a quorum, but a
			 lesser number of members may hold hearings.
			(g)ChairpersonThe
			 President shall select a Chairperson for the Commission from among its
			 members.
			4.Duties
			(a)Study
				(1)In
			 generalThe Commission shall
			 conduct a study on how Federal laws and policies affect United States citizens
			 living in foreign countries, including civilians and members of the Armed
			 Forces.
				(2)Matters
			 studiesThe matters studied shall include the following:
					(A)Federal financial reporting requirements
			 for a United States citizen living in a foreign country, including the
			 requirements under section 5314 of title 31, United States Code.
					(B)Federal policies and requirements that
			 affect the ability of a United States citizen living in a foreign country to
			 access foreign and domestic financial institutions, including requirements
			 under chapter 4 of the Internal Revenue Code of 1986 (commonly known as the
			 Foreign Account Tax Compliance Act) and requirements affecting
			 financial institutions imposed by the Uniting and Strengthening America by
			 Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
			 2001 (USA Patriot Act) (Public Law 107–56).
					(C)Federal
			 requirements for a spouse, child, or another family member of a United States
			 citizen living in a foreign country who is not a United States citizen to
			 become a United States citizen.
					(D)The ability of a
			 United States citizen living in a foreign country to vote in Federal, State,
			 and local elections in the United States, and the process for such a citizen to
			 vote in such elections.
					(E)The processes by
			 which a United States citizen living in a foreign country interacts with
			 Federal programs such as Social Security and Medicare.
					(F)The process for a
			 United States citizen living in a foreign country to get a Federal education
			 loan for such citizen or for such citizen’s child who is a United States
			 citizen.
					(G)Which Federal agencies have jurisdiction
			 over each Federal program that serves United States citizens who live in
			 foreign countries and possible methods to improve the collaboration of and
			 coordination between such Federal agencies.
					(b)Consultation
			 with outside organizationsIn conducting the study under
			 subsection (a), the Commission shall consult organizations that represent
			 United States citizens living in foreign countries.
			(c)Reports
				(1)Initial
			 ReportNot later than one
			 year after the date of enactment of this Act, the Commission shall submit a
			 report to the President, Congress, and the head of any Federal agency
			 identified in subsection (a)(2)(G), which shall contain a detailed statement of
			 the findings and conclusions of the Commission, together with its
			 recommendations for such legislative and administrative actions as it considers
			 appropriate.
				(2)UpdateNot later than one year after the date on
			 which the Commission submits the report under paragraph (1), the Commission
			 shall submit an update to the President, Congress, and the head of any Federal
			 agency identified in subsection (a)(2)(G), which shall describe any
			 administrative actions taken by the head of any Federal agency pursuant to the
			 recommendations in such report.
				5.Powers of the
			 commission
			(a)Hearings and
			 sessionsThe Commission may, for the purpose of carrying out this
			 Act, hold hearings, sit and act at times and places, take testimony, and
			 receive evidence as the Commission considers appropriate.
			(b)Powers of
			 Members and AgentsAny member or agent of the Commission may, if
			 authorized by the Commission, take any action which the Commission is
			 authorized to take by this section.
			(c)Obtaining
			 official dataSubject to section 6103 of the Internal Revenue
			 Code of 1986, the Commission may secure directly from any Federal department or
			 agency such information as the Commission considers necessary to carry out this
			 Act. Upon request of the Chairperson of the Commission, the head of such
			 department or agency shall furnish such information to the Commission.
			(d)MailsThe
			 Commission may use the United States mails in the same manner and under the
			 same conditions as other departments and agencies of the United States.
			6.Commission
			 personnel matters
			(a)Compensation of
			 membersEach member of the Commission who is not an officer or
			 employee of the United States shall be compensated at a rate equal to the daily
			 equivalent of the annual rate of basic pay prescribed for level IV of the
			 Executive Schedule under section 5315 of title 5, United States Code, for each
			 day (including travel time) during which such member is engaged in the
			 performance of the duties of the Commission. All members of the Commission who
			 are officers or employees of the United States shall serve without compensation
			 in addition to that received for their services as officers or employees of the
			 United States.
			(b)Travel
			 expensesThe members of the Commission shall be allowed travel
			 expenses, including per diem in lieu of subsistence, at rates authorized for
			 employees of agencies under subchapter I of chapter 57 of title 5, United
			 States Code, while away from their homes or regular places of business in the
			 performance of services for the Commission.
			(c)Staff
				(1)In
			 generalThe Chairperson of the Commission may, without regard to
			 the civil service laws and regulations, appoint and terminate an executive
			 director and such other additional personnel as may be necessary to enable the
			 Commission to perform its duties. The employment of an executive director shall
			 be subject to confirmation by the Commission.
				(2)CompensationThe
			 Chairperson of the Commission may fix the compensation of the executive
			 director and other personnel without regard to chapter 51 and subchapter III of
			 chapter 53 of title 5, United States Code, relating to classification of
			 positions and General Schedule pay rates, except that the rate of pay for the
			 executive director and other personnel may not exceed the rate payable for
			 level V of the Executive Schedule under section 5316 of such title.
				(d)Detail of
			 government employeesAny United States employee may be detailed
			 to the Commission without reimbursement, and such detail shall be without
			 interruption or loss of civil service status or privilege.
			(e)Procurement of
			 temporary and intermittent servicesThe Chairperson of the
			 Commission may procure temporary and intermittent services under section
			 3109(b) of title 5, United States Code, at rates for individuals that do not
			 exceed the daily equivalent of the annual rate of basic pay prescribed for
			 level V of the Executive Schedule under section 5316 of such title.
			7.Federal agency
			 responseNot later than 180
			 days after the date on which the Commission submits the report under section
			 4(c)(1), the head of any Federal agency that is affected by a recommendation in
			 such report shall submit to the President, Congress, and the Commission a
			 response to such recommendation, including any plans to take administrative
			 action pursuant to such recommendation.
		8.TerminationThe Commission shall terminate on the date
			 on which it submits its update under section 4(c)(2).
		9.Authorization of
			 appropriationsThere is
			 authorized to be appropriated $3,000,000 for each of fiscal years 2014 and 2015
			 to the Commission to carry out this Act to remain available until the
			 termination of the Commission.
		
